Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Remus F. Fetea (Reg. #59,140) on 4/29/2022.

The application has been amended as follows: 

12. (Currently Amended) A carbon-based semiconductor material comprising: 
reduced graphene oxide (r-GO), 
wherein the r-GO is reduced such that the carbon-based semiconductor material has a resistance
wherein the carbon-based semiconductor material has an intrinsic resistance and a junction resistance, and is configured so that a total resistance variance, which includes the intrinsic resistance and the junction resistance, is -15% to 15% for an ambient humidity, the junction resistance being a contact resistance between carbon- based fibers or between r-GO plates of the carbon-based semiconductor material.  
14. (Currently Amended) The carbon-based semiconductor material of claim 12, further comprising carbon nanotubes (CNT), wherein the ratio of CNT to r-GO is configured such that the carbon-based semiconductor material has a resistance

17. (Currently Amended) A device comprising: 
a carbon-based semiconductor material carbon-based semiconductor material 
wherein the r-GO is reduced such that the carbon-based semiconductor material has a resistance
wherein the carbon-based semiconductor material 

19. (Currently Amended) The device of claim 17, wherein the carbon-based semiconductor material 
carbon nanotubes (CNT), wherein a ratio of CNT to r-GO is configured such that the carbon-based semiconductor material has a resistance
22. (Currently Amended) A method of making a carbon-based semiconductor material, the method comprising the steps of: 
applying an ink to a surface of a substrate, wherein the ink comprises graphene oxide in a solvent, 
drying the ink to produce a graphene oxide material or layer on the substrate, and 
sintering the graphene oxide material or layer at a temperature and for a period of time wherein the carbon-based semiconductor material 
wherein the carbon-based semiconductor material carbon-based semiconductor material 

25. (Currently Amended) The method of making a material according to claim 22, wherein in the step of applying an ink to a surface of a substrate, the ink comprises carbon nanotubes (CNTs) and graphene oxide in a solvent, and 
wherein the temperature, time, and ratio of CNT to r-GO in the ink are adjusted such that the carbon-based semiconductor material has a resistance
31. (Previously Presented) The method of claim 22, wherein the graphene oxide material or layer is in the solvent at a concentration of 0.05 mg/ml to 0.25 mg/ml.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7 - 11, filed 4/7/2022, with respect to all pending claims have been fully considered and are persuasive.  The rejection of 1/13/2022 has been withdrawn. 

Allowable Subject Matter
Claims 12 – 31 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 12 and 17, the best prior art found to record are Yang et al. (U.S. No. 2018/0247722 A1) and Chung (U.S. No. 2017/0016867 A1) which teach the claimed invention however fail to disclose the limitations of “wherein the r-GO is reduced such that the carbon-based semiconductor material has a resistance/humidity variation of -15% to 15%…”, “wherein the carbon-based semiconductor material has an intrinsic resistance and a junction resistance, and is configured so that a total resistance variance, which includes the intrinsic resistance and the junction resistance, is -15% to 15% for an ambient humidity, the junction resistance being a contact resistance between carbon-based fibers or between r-GO plates of the carbon-based semiconductor material” in combination with all the remaining limitations as required by the independent claims 12 and 17.
  Regarding independent claim 22, the best prior art found to record are Yang et al. (U.S. No. 2018/0247722 A1) and Chung (U.S. No. 2017/0016867 A1) which teach the claimed invention however fail to disclose the limitations of “sintering the graphene oxide material or layer at a temperature and for a period of time wherein the carbon-based semiconductor material has a resistance/humidity variation of -5% to 5%, wherein the carbon-based semiconductor material has an intrinsic resistance and a junction resistance, and is configured so that a total resistance variance, which includes the intrinsic resistance and the junction resistance, is -5% to 5% for an ambient humidity, the junction resistance being a contact resistance between carbon-based fibers or between r-GO plates of the carbon-based semiconductor material” in combination with all the remaining limitations as required by the independent claim 22.
In addition, note was made to the definition of “resistance/humidity variation” as indicated in the specification as filed at page 7 lines 14 – 19 which states, “The term "resistance/humidity variation,” as used herein, refers to the ratio (R1 – R0)/R0, where R0 is the initial resistance at a first humidity and R1 is the final resistance at a second humidity.”
Hence the prior art of records fail to teach the invention as set forth in claims 12 – 31 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 04/07/2022 pp. 7 – 10 and 09/17/2021 pp. 12 - 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861